Title: To John Adams from Benjamin Owen Tyler, 16 May 1818
From: Tyler, Benjamin Owen
To: Adams, John


				
					Venerable and Respected Sir
					City of Washington May 16th 1818
				
				I have executed and published an elegant copy of the Declaration of American Independence, being the first and only copy ever published with facsimilies of the signatures of that ever venerated band of patriots who signed it, among whom you Sir were the foremost, and as your Illustrious compatriot Thomas Jefferson expressed in a letter to a gentleman in this city, “the pillar of its support on the floor of congress” For the glorious manner in which you distinguished yourself on that interesting occasion, the American people your grateful countrymen, have been pleased to elevate you to the highest and most dignified station in the power of a free people to confer. A gracious Providence, has been pleased to preserve your valuable life, to behold your utmost wishes realized, that of seeing your native country free, Independent and happy, and our Government established on a foundation which must well elevate her to the highest rank and respect among the nations of the earth. The very name of those Heroes, Statesman, and patriots, who achieved our Independence, will animate and nerve the arm of future generations to defend and protect those dear–bought rights, and liberties, we now enjoy. The most sanguine heroes of the revolution could not have anticipated a result so glorious that in 40 years after the Declaration of American Independence was announced to the world, that the United States of America, would have become one of the greatest and most flourishing nations on earth, and the only assylum for the oppress’d. The copy I have published is plain, and the same size of the original and is afforded at a price which, almost every American can have it in his power possess a correct copy of the charter of his freedom—combining an elegant specimen of American penmanship and engraving, with the most interesting subject that ever excited the attention and admiration of the political world. Few indeed are now living, who assisted in erecting this proud column of American Liberty. When we look over the list of those who  enroll’d their names on that sacred pledge of every thing dear to them, I believe all but five (viz. Mr Ellery, Mr Floyd, Mr Carroll, Mr Jefferson and yourself) have paid the debt of nature, and but a few days more can we point to a single survivor. My Grandfather (a native American) now more than 90 years old once had the honor of your acquaintance, and assisted with four of his sons, (among whom my father was one) in gaining the liberty, and happiness which is now sought by the oppresse’d of all nations. It will ever be a source of the highest gratification to me, that I have been able to execute a faithful copy, with facsimilies of the signatures of all those sages who signed that invaluable document, that it may be preserved entire for the benefit of future generations.Sir please to accept the enclosed copy, as a testimony of the gratitude and respect, I entertain, (to use an expression of the venerable Jefferson) “for one of the finest Statesman and patriots America ever produced”I have the honor to be with the / highest respect and esteem / Your most obedient / Servant
				
					Benjamin O. Tyler
				
				
					P.S. I have taken the liberty to enclose an advertisement wherein is contained the names of a number Gentlemens names from whom I have the most satisfactory recommendations, all of whom I am personally acquainted.yours &c
				
			B. O. Tyler